Exhibit 10.2
Stamford Industrial Group, Inc.
One Landmark Square
Stamford, Connecticut 06901




August 26, 2009
 
 




Mr. Jonathan LaBarre 
53 Elizabeth Drive
Southington CT 06489




Re:           Employment Agreement


Dear Mr. LaBarre:


Reference is made to the Employment Agreement dated as of December 1, 2006,
between Stamford Industrial Group, Inc. (the “Company”) and you (the “Original
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Original Agreement.


WHEREAS, the Board of Directors of the Company has determined that in
recognition of the challenges facing the Company at this time, appropriate steps
should be taken to reinforce and encourage your continued employment with the
Company by providing you with the severance benefits set forth herein in the
event your employment with the Company is terminated without cause pursuant to
Section 7(c) of the Original Agreement.
     
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this letter agreement, the Company and you hereby agree as follows:


The Original Agreement is hereby amended, effective as of August 26, 2009, as
follows:


1.           The Term of the Original Agreement is hereby amended and shall
hereinafter continue (i) subject to termination without cause at any time by the
Company or the Employee, immediately upon written notice to the other party, or
(ii) until otherwise terminated pursuant to Section 7 of the Original Agreement.


2.           Section 1 of the Original Agreement is hereby amended by deleting
from the first sentence thereof the words “on the third anniversary of
Commencement Date (the “Term”), subject to earlier termination as provided
herein” and replacing such words with these words:  “until the termination of
employment” as provided herein (the “Term”)”.


3.           Section 7(d) of the Original Agreement is hereby deleted in its
entirety.


4.           In the event of the termination by the Company of the Employee’s
employment without cause pursuant to Section 7(c) of the Original Agreement, the
Employee shall be paid the Severance Payment which shall be equal to (i) six
months of Base Compensation payable in one lump sum, and (ii) six months of
health benefits coverage comparable to the benefits the Company has in effect
for its senior executive officers on the effective date of any such termination
or at the option of the Employee or the Company, the equivalent cost to the
Company of such six months of coverage payable in one lump sum.  The Severance
Period shall be six months from the effective date of such termination.
 

--------------------------------------------------------------------------------




5.           The Company’s obligation to make the Severance Payment in the event
of the termination by the Company of the Employee’s employment without cause,
shall be subject to the Employee: (a) observing the covenants set forth in
Section 5(d) (Non-Competition) and Section 5(e) (Non-solicitation) of the
Original Agreement during the Severance Period; (b) making himself reasonably
available to and cooperating with the Company at reasonable times during any
such Severance Period to assist with transition issues, or in defending any
claims asserted against the Company with respect to which the Employee has
material knowledge or information; and (c) entering into a customary separation
agreement (the “Separation Agreement”) with the Company, providing for, among
other things, a release of any and all claims the Employee may have against the
Company and a non-disparagement covenant.  The Company shall cover reasonable
out of pocket expenses incurred by the Employee pursuant to Section 5(b) in
accordance with its customary reimbursement policies and practices. The
Severance Payment is due and payable immediately upon the expiration, without
exercise, of any revocation provision of the Separation Agreement.


6.           For avoidance of doubt:  The provisions of Section 5(a)
(Confidentiality), Section 5(d) (Non-Competition), Section 5(e)
(Non-solicitation), Section 5(f) (Non-Disparagement) and 6 (Remedies) shall
survive the end of the Term and remain in full force and effect as provided in
the Original Agreement and the terms hereof, it being understood that the
phrase  “termination of this Agreement” or any similar phrase used in the
aforesaid sections of the Original Agreement shall mean (i) the date of
termination pursuant to paragraph 1 hereof or (ii) any termination date pursuant
to termina­tion in accordance with the provisions of Sections 7(a), (b), (c) and
(e) of the Original Agreement.


7.           Section 5(d) of the Original Agreement is hereby amended by adding
the following sentence:


“For the purposes of this Section 5(d), the phrase “any business competitive
with or substantially similar to that engaged in by the Company” shall mean any
business acquired by the Company during the Term or engaged in by the Company
and its subsidiaries during the Term including the manufacture of steel
counter-weights and structural weldments that are incorporated into a variety of
industrial equipment, including aerial work platforms, cranes, elevators and
material handling equipment.”


8.           The Original Agreement shall continue in full force and effect,
except as amended herein.


[signature page follows]
 

--------------------------------------------------------------------------------


 
 
 
Kindly sign where indicated below to confirm your agreement with the forgoing
and return the signed copy of this letter to me.


Very truly yours,


STAMFORD INDUSTRIAL GROUP, INC.


By: /s/ Warren B. Kanders                                 
Warren B. Kanders,
Non-Executive Chairman of theBoard of Directors




Confirmed and Agreed:




/s/ Jonathan LaBarre                            
Jonathan LaBarre 
 
 
 
 

--------------------------------------------------------------------------------

